—Appeal by the defendant from a judgment of the County Court, Westchester *642County (Lange, J.), rendered September 22, 1995, convicting him of burglary in the second degree and grand larceny in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is modified, on the law, by reducing the defendant’s conviction for grand larceny in the fourth degree to petit larceny; as so modified, the judgment is affirmed.
Since the evidence failed to establish the value of the stolen items so as to sustain the defendant’s conviction of grand larceny in the fourth degree (Penal Law § 155.30 [1]), we reduce that conviction to petit larceny, which requires no proof of value (Penal Law § 155.25; see, People v Angelo, 226 AD2d 735).
There is no need to remit the matter for resentencing since the defendant has already served the maximum time to which he could have been sentenced on his conviction of the reduced offense (see, People v Duran, 238 AD2d 351).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit.
Mangano, P. J., Miller, Ritter and Thompson, JJ., concur.